Modada Clarke v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-091-CR





MODADA CLARKE	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On April 14, 2000, pursuant to a plea bargain, appellant Modada Clarke pleaded guilty to the offense of aggravated sexual assault of a child under fourteen years of age.  Following the plea bargain agreement, the trial court deferred adjudication and placed appellant on eight years' community supervision.  On January 29, 2004, the State petitioned to proceed to adjudication and revoke appellant's community supervision.  Appellant pleaded true regarding a number of the violations alleged by the State.  The trial court revoked appellant's community supervision, adjudicated him guilty, and sentenced him to eight years' imprisonment.

In his sole point on appeal, appellant challenges the legal sufficiency of the evidence to support the trial court's judgment revoking his community supervision.  Article 42.12, section 5 of the Texas Code of Criminal Procedure prohibits an appellant from raising error in the adjudication of guilt process. 
Tex. Code Crim. Proc. Ann
. art. 42.12, § 5(b) (Vernon Supp. 2004-05); 
Connolly v. State
, 983 S.W.2d 738, 740-41 (Tex. Crim. App. 1999).  Accordingly, we dismiss this appeal for want of jurisdiction. 
See
 
Tex. R. App. P.
 43.2(f).				



PER CURIAM



PANEL B:	MCCOY, LIVINGSTON, and GARDNER, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  November 24, 2004

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.